Barrett, J.
The instrument in question was the general assignment of a special or limited partnership. It was acknowledged by the resident partner in person, for himself, for the firm, and as the attorney, in fact, of the non-resident partners, who promptly ratified his acts. It is, therefore, distinguishable from Adams agt. Houghton (3 Abb. N. S. 46), which was a case of an assignment by resident debtors exclusively. That case went far enough, and I entirely con-concur in Judge Brady’s intimation that non-resident members of a firm are not necessarily included in the statutory *480requirement of a personal execution and acknowledgment by each of the assignors. The legislature could never have contemplated nor intended that the property of an embarrassed or insolvent firm should be left to be scrambled for in a creditors’ race of diligence, and to be sacrificed upon the first-acquired executions, while the assignment is traveling, perhaps thousands of miles, for the signature and acknowledgment of a single non-resident partner. Such • a construction would be especially unreasonable in the case of a limited partnership, where equality in the distribution of the assets is one of the duties imposed upon the partners. It would be a most inharmonious state of the law, were the practical working of the equality so prescribed made to effect a complete inversion of the intention. I am therefore of opinion that the assignment in question is valid and that the complaint should be dismissed with costs. .